Citation Nr: 1241266	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of fracture to the second and third metacarpals of the right hand, and a rating in excess of 10 percent as of January 11, 2011.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in August 2006, at which time entitlement to an increased rating for the residuals for a fracture to the right second and third metacarpals was denied.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an October 2007 Order, the Court granted the motion, vacated the Board's August 2006 decision, and remanded this case to the Board for readjudication. 

This claim was again before the Board in March 2008, at which time it was remanded for additional development.  In a February 2010 decision, the Board denied the claim.  The Veteran appealed the decision to the Court.  Again a joint motion to vacate and remand was filed, and, in an August 2010 Order, the Court granted the motion, vacated the Board's February 2010 decision, and remanded the case to the Board for readjudication.   

In November 2010, the Board remanded the Veteran's claim for additional development.  Thereafter, in a February 2011 rating decision, the RO granted an increased 10 percent rating, effective January 11, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board notes that the Veteran perfected a separate appeal regarding the effective date assigned for the 10 percent rating awarded in the February 2011 rating decision, and that the RO has separately certified that issue to the Board.  However, the issue of entitlement to an earlier effective date for the 10 percent rating is part of the Veteran's appeal seeking a higher initial rating, and therefore, a separate appeal of the effective date for the increased rating was not required.  The propriety of the effective date for increase will be considered as part of the increased rating claim.

The issues of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities and service connection for an allergy/sinus disability and gastritis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claim.

Here, the Veteran claims that he is entitled to an initial compensable rating for his service-connected right hand disability.  He contends that he is entitled to a rating in excess of the 10 percent assigned effective January 11, 2011, and to an earlier effective date for the increase to 10 percent.

The parties to the October 2007 Joint Motion for Partial Remand agreed that the Veteran's right hand disability had yet to be rated pursuant to regulations pertaining to muscle damage.  However, a review of the record reveals conflicting evidence as to whether the Veteran's current right hand symptoms, to include muscle damage, are attributable to his service-connected residuals of fracture to the second and third metacarpals of the right hand.

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (2012).  

Here, available service medical records show that the Veteran sustained fracture to the second and third metacarpals of the right hand as a result of a motorcycle accident in service in June 1977.  Those service medical records also show separate notations of an "open" fracture, a "comminuted" fracture, and a "nondisplaced" fracture.  As a result of the fracture, the Veteran's right hand was casted in service.  Soon after removal of the cast, the Veteran was discharged from service.  

Post service medical records dating from July 1987 are largely negative for complaints related to the right hand, though they do show a report of a history of fracture to the second and third right metacarpals during a motorcycle accident.  Additionally, an April 1998 VA examination of the right hand was essentially normal, as were right hand and wrist x-rays taken in April 1998 and in October 2003.  Nevertheless, the Veteran has submitted lay statements dated as early as October 1999 indicating that he has loss of strength in his right hand, and was unable to hold a cup of coffee.

VA has obtained multiple examinations in relation to the Veteran's claim.  Of note, VA examiners opined in April 2004, June 2005, and September 2005 that the Veteran's current right hand complaints were not related to his in-service fractures to the second and third right metacarpals, which had healed without residuals.  Additionally, the VA examiner who provided the June 2005 and September 2005 opinions indicated that it was unlikely that the Veteran sustained an open fracture in service, as the Veteran did not recall having surgery to clean the wound or receiving antibiotics at that time, which would be the treatment for an exposed fracture.

Thereafter, the Veteran submitted private medical opinions dated in November 2005 and April 2006 indicating that the Veteran's current right hand complaints were related to his service-connected fracture residuals.  In a November 2005 statement, the private physician noted that damage and injury to the hand was not just to the bones, but also to the soft tissue structures, including the muscles and tendons.  Then, in April 2006, the physician stated that the Veteran had symptoms associated with soft tissue damage.  However, the physician did not address the October 2003 x-ray of the right hand and right wrist, which specifically indicated that soft tissues were normal at that time.  Nor did the examiner reconcile the findings with the VA examiner's previous findings that the Veteran's in-service fractures could not cause his current symptoms.  Further, the Board observes that the private physician stated in the November 2005 opinion that the Veteran underwent operative debridement for his fractures, which has not been established in the record.  On the contrary, the Veteran has either denied a history of surgery for his fractures or indicated that he did not recall the specific treatment received for his fractures in service.  Because of the foregoing deficiencies, the Board finds that the November 2005 and April 2006 private opinions are inadequate for rating purposes.

Nevertheless, because of the conflicting opinions regarding the Veteran's right hand symptoms, the Board finds that an additional medical opinion is needed in order to rate the severity of the Veteran's right hand disability throughout the period on appeal based on symptoms attributable to that disability.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).  

The Board is cognizant that the Veteran was afforded a VA examination to evaluate the severity of his right hand disability in January 2011, which resulted in an increased rating to 10 percent, effective the date of the examination.  The January 2011 VA examiner also found the Veteran's right hand symptoms to be attributable to his service-connected right hand disability.  However, the January 2011 VA examiner did not specifically address muscle impairment, nor did the examiner adequately address the prior conflicting evidence regarding whether the Veteran's right hand symptoms were attributable to his service-connected right hand disability, including the April 2004, June 2005, and November 2005 VA opinions.  Accordingly, the Board finds that further opinion and examination are necessary in order to fairly adjudicate the merits of the Veteran's claim.  

Additionally, the Board observes that service medical records appear to be outstanding.  The Veteran has reported that he was hospitalized for over two weeks in service following the motorcycle accident during which he incurred his service-connected right hand disability.  Available service medical show that the Veteran was admitted to William Beaumont Army Medical Center in June 1977 following a motorcycle accident.  However, no records specific to that hospitalization have been associated with the Veteran's claims file.  The Board finds that those records are particularly necessary where, as here, there is some question as to the type of fracture sustained during service and the treatment received for the fracture, and establishing the type of fracture could result in a higher disability rating.  Therefore, the Board finds that remand is necessary to obtain service medical records pertaining to the Veteran's hospitalization following the motorcycle accident in service.  Hospitalization records are sometimes kept separate from the other service treatment records and so an additional search is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center or any other appropriate agency or facility, to include any Army hospital identified by the Veteran, and request any outstanding service medical records, to include records pertaining to hospitalization in June 1977 and July 1977 at William Beaumont Army Medical Center.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts to allow them the opportunity to obtain and submit those records. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the current severity of his second and third right metacarpal fracture residuals, to specifically include any associated muscle damage.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show fracture to the second and third metacarpals in service, treatment including right hand casting, and references to "open," "comminuted," and "nondisplaced" fracture; the October 2003 and March 2004 imaging reports; the April 2004, June 2005, and September 2005 VA findings that the Veteran does not have right hand symptoms attributable to his service-connected fracture residuals, and that the Veteran did not likely sustain an open fracture in service; the VA examination reports dated in April 1998 and January 2011; and, the private opinions dated in November 2005 and April 2006 indicating that the Veteran's current right hand symptoms, including muscle injury, are attributable to the fracture of his second and third right metacarpals in service.  Specifically, the examiner should provide the following information:

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran sustained an open and comminuted fracture with muscle or tendon damage to his right second and third metacarpals in service.  If evidence establishes muscle damage associated with the fracture in service, state whether the evidence establishes that the muscle damage was minimal.  State whether or not each of the cardinal signs and symptoms of muscle disability are shown.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (2012).  

b)  Identify all orthopedic pathology related to the Veteran's service-connected second and third right metacarpal fracture residuals.  Conduct all necessary tests, to include range of motion studies of the right digits and wrist, expressed in degrees.  State whether the Veteran's right hand disorder is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present. 

c)  Specify whether there is a gap between the right index or long fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, whether that gap is one inch (2.5 centimeters) or more. 

d)  State whether the Veteran's right hand disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.  Then, describe the extent of any impairment of use of the right hand, fingers, and thumb.  Discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present. 

e)  Identify which muscle groups are impacted by the Veteran's right hand disability.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also, note whether the overall degree of injury to each affected right hand muscle group would be considered slight, moderate, moderately severe, or severe.  The examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

f)  State whether any service-connected muscle injury is productive of any additional functional impairment and describe the nature and extent of that impairment.  The examiner should expressly reconcile the previous findings regarding a lack of functional limitations with the other lay and clinical evidence suggesting a loss of strength, weakness, easy fatigability, pain, and impairment of function that accompanies the service-connected disability. 

g)  State whether the Veteran's service-connected right hand disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  Note whether the Veteran's right hand disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

i)  Discuss whether the Veteran's service-connected residuals of fracture to the second and third right metacarpals are productive of any additional functional impairment.  In particular, state what impact, if any, that service-connected disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

